In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00131-CR


                             STEVEN LYONS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 85th District Court
                                   Brazos County, Texas
            Trial Court No. 12-04831-CRF-85, Honorable J. D. Langley, Presiding

                                      June 4, 2014

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Pending before the court is the motion of appellant Steven Lyons to dismiss his

appeal.   Appellant and his attorney have both signed the motion.         TEX. R. APP. P.

42.2(a). No decision of this court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.


                                                 James T. Campbell
                                                     Justice
Do not publish.